PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tokyo Electron Limited
Application No. 17/115,231
Filed: 8 Dec 2020
For: SELF-ASSEMBLED MONOLAYERS AS SACRIFICIAL CAPPING LAYERS
:
:
:	DECISION ON PETITION
:
:
:

This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On December 30, 2021, a non-final Office action was mailed, setting a three (3)-month shortened statutory period for reply. On May 2, 2022, an amendment was filed in response to the Office action mailed December 30, 2021, accompanied by a one (1) month extension of time under 37 CFR 1.136(a). As the date four months after the date the non-final Office action was mailed, April 30, 2022, fell on a Saturday, the reply was timely filed with a one (1) month extension of time on Monday, May 2, 2022. 37 CFR 1.7(a). On September 6, 2022, a Notice of Abandonment was mailed.
 
The application file

The Notice of Abandonment states that the application is abandoned in view of applicants’ failure to submit timely a proper reply to the Office communication mailed December 30, 2021. Specifically, the Notice states that no response was received. On May 2, 2022, however, a reply to the non-final Office action was filed, accompanied by a (1) month extension of time. 

Analysis and conclusion

The amendment and one (1) month extension of time filed May 2, 2022 was a timely reply to the non-final Office action mailed December 30, 2021. As such, there is no abandonment in fact. The application is not abandoned.
 
In view of the foregoing, the holding of abandonment is WITHDRAWN. The notice of abandonment is vacated.

The application is referred to Technology Center Art Unit 2899 for further processing in due course.

Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET